Case 1:20-cv-00472-JJM-PAS Document 1 Filed 11/05/20 Page 1 of 7 PageID #: 1




                                   UNITED STATES OF AMERICA
                                   DISTRICT OF RHODE ISLAND

____________________________________
Mr. Richard Chard and                  )
Ms. Gabrielle Knoll, both individually )
and on behalf of their minor child,    )
“JOHN DOE,”                            )
       Plaintiffs,                     )
                                       )                      Civil Action No.
vs.                                    )
                                       )
Nell Soper,                            )
       Defendant.                      )


                          COMPLAINT AND DEMAND FOR JURY TRIAL

                                                  PARTIES

   1. The Plaintiff, Richard Chard, is an individual residing at 3223 Salvestrin Lane, Flagstaff,

      Arizona.

   2. The Plaintiff, Gabrielle L. Knoll, is an individual residing at 3223 Salvestrin Lane, Flagstaff,

      Arizona.

   3. The Plaintiff, “JOHN DOE” is the alias for a minor. JOHN DOE is the biological child of

      Richard Chard and Gabrielle Knoll.

   4. The Defendant, Nell Soper, is an individual residing at 58 Third Street, Unit 1, Newport,

      Rhode Island. Ms. Soper also conducts business at the address located at 17 Bowens

      Wharf, Newport, Rhode Island.

                                        JURISDICTION AND VENUE

   5. This Court has jurisdiction over this claim because the Plaintiffs assert their right(s) to

                                                 1
Case 1:20-cv-00472-JJM-PAS Document 1 Filed 11/05/20 Page 2 of 7 PageID #: 2




     file a private cause of action under 42 U.S.C. 3601, et. seq., (a/k/a “THE FAIR HOUSING

     ACT”) because the Defendant discriminated against the Plaintiffs, retaliated against the

     Plaintiffs, and/or intentionally and knowingly attempted to deny/interfere with the

     Plaintiffs’ rights under the Fair Housing Act.

  6. Venue is appropriate in this Court because all incidents giving rise to the cause of action

     occurred in Newport, Rhode Island.

                                                FACTS

  7. The Defendant owns a single-family residential home located at 65 Tilden Avenue in

     Newport, Rhode Island (“the property”).

  8. At all times relevant to this Complaint, the Plaintiffs resided at the property as lawful

     tenants of the Defendant, pursuant to terms established in a written lease agreement.

  9. According to the lease agreement, the terms of the tenancy started in April of 2018 and

     would end at the end of July/August of 2019.

  10. The Plaintiffs complied with all obligations under the terms of the lease agreement.

  11. Shortly after taking up residence at the property, the Plaintiffs noted several safety

     concerns, including but not limited to mold.

  12. The Plaintiffs notified the Defendant of the safety conditions (including mold) both

     verbally and in writing. The Defendant suggested that the Plaintiffs should find a new

     place to live.

  13. In response, the Plaintiffs asked the Defendant if she would refund their security deposit

     in order to help cover the cost and expense of moving. The Defendant refused.

                                               2
Case 1:20-cv-00472-JJM-PAS Document 1 Filed 11/05/20 Page 3 of 7 PageID #: 3




  14. JOHN DOE, who was three years old at the time, quickly developed a severe respiratory

     illness called allergen-induced asthma after taking up residence at the Tilden Avenue

     property. The illness prevented the child from breathing properly and substantially

     interfered with activities of daily living, including but not limited to preventing him from

     attending childcare and/or other recreational activities, preventing him from sleeping,

     interfering with his ability to engage in physical activities, and requiring multiple

     doctor’s visits for treatment and intervention.

  15. JOHN DOE was treated by a Board-Certified pulmonologist at Boston Children’s Hospital

     in Massachusetts. The pulmonologist indicated that the respiratory illness was likely, or

     at least potentially, caused by mold in the home and, more specifically, advised the

     parents that any heating/air conditioning ducts should be cleaned thoroughly.

  16. Immediately, and several months prior to the scheduled expiration of the lease, the

     Plaintiffs sent written and verbal notice to the Defendant of JOHN DOE’S illness and

     requested that the Defendant arrange for the proper cleaning to be done to the HVAC

     ductwork in the home.

  17. The Defendant did not reply. Instead, the Defendant instructed her real estate agent to

     inform the Plaintiffs that the home would be shown to prospective buyers.

  18. The real estate agent informed the Plaintiffs that the home was for sale and that the

     home would be available for occupancy prior to the expiration of the Plaintiffs’ agreed

     upon lease.

  19. The Plaintiffs responded by sending yet another written request to the Defendant,

                                               3
Case 1:20-cv-00472-JJM-PAS Document 1 Filed 11/05/20 Page 4 of 7 PageID #: 4




     requesting that the landlord arrange for proper cleaning of the HVAC ductwork and

     removal of the mold. In that request, they notified the Defendant again that the child

     was experiencing serious respiratory illnesses caused by the mold.

  20. The Defendant responded through her counsel by terminating the lease and the

     tenancy, demanding that the Plaintiffs vacate the premises within thirty (30) days.

  21. To vacate the premises, find a new home, and move their belongings on such short

     notice, the Plaintiffs incurred substantial financial damages. Notably, the child’s

     respiratory illness and related symptoms improved almost immediately after vacating

     the property.

                                                 CLAIMS

          COUNT I – Violation of 42 U.S.C. 3601, et. seq., (a/k/a “THE FAIR HOUSING ACT”)

  22. The Plaintiffs restate and reaver all prior paragraphs by reference as if stated fully

     herein.

  23. The Plaintiffs are in a protected class and entitled to protection under the Fair Housing

     Act (“the Act”) by virtue of JOHN DOE’s disabling physical condition.

  24. The Defendant did discriminate against the Plaintiffs because of that condition,

     retaliated against the Plaintiffs when they attempted to assert their rights under the

     Act, and did intentionally and knowingly interfere with and/or attempt to deprive the

     Plaintiffs of their rights under the Act.

  25. As a result, the Plaintiffs have suffered and continue to suffer damages.

  26. The Plaintiffs filed state-law claims with the Rhode Island Commission for Human Rights,

                                                 4
Case 1:20-cv-00472-JJM-PAS Document 1 Filed 11/05/20 Page 5 of 7 PageID #: 5




     as required, and have exhausted all administrative remedies, including prevailing with a

     finding of probable cause for discrimination under the FHPA and RIPDA.

                 COUNT II – Violation of the Rhode Island Fair Housing Practices Act

  27. The Plaintiffs restate and reaver all prior paragraphs by reference as if stated fully

     herein.

  28. The Plaintiffs are in a protected class and entitled to protection under the statute

  29. (R.I. Gen. Laws Title 34, Chapter 37 of the General Laws of Rhode Island) by virtue of

     JOHN DOE’s disabling physical condition.

  30. The Defendant did discriminate against the Plaintiffs because of that condition,

     retaliated against the Plaintiffs when they attempted to assert their rights under the

     statute, and did intentionally and knowingly interfere with and/or attempt to deprive

     the Plaintiffs of their rights under the statute.

     COUNT III – Violation of the Rhode Island Civil Rights of People With Disabilities Act

  31. The Plaintiffs restate and reaver all prior paragraphs by reference as if stated fully

     herein.

  32. The Plaintiffs are in a protected class and entitled to protection under the statute (R.I.

     Gen. Laws Chapter 42, Section 87) by virtue of JOHN DOE’s disabling physical condition.

  33. The Defendant did discriminate against the Plaintiffs because of that condition,

     retaliated against the Plaintiffs when they attempted to assert their rights under the

     statute, and did intentionally and knowingly interfere with and/or attempt to deprive

     the Plaintiffs of their rights under the statute.

                                                5
Case 1:20-cv-00472-JJM-PAS Document 1 Filed 11/05/20 Page 6 of 7 PageID #: 6




                                         COUNT IV – Negligence

  34. The Plaintiffs restate and reaver all prior paragraphs by reference as if stated fully

     herein.

  35. The Defendant owed a duty to the Plaintiffs to act as a reasonable landlord. Such duties

     include, but are not limited to, exercising reasonable care and skill in inspecting the

     property, maintaining the property in a reasonably safe condition, and reasonably

     responding to complaints and/or notices of unsafe or dangerous conditions on the

     property.

  36. The Defendant breached that duty, and directly and proximately caused one or more of

     the Plaintiffs to suffer significant physical injuries.

                                     COUNT V – Breach of Contract

  37. The Plaintiffs restate and reaver all prior paragraphs by reference as if stated fully

     herein.

  38. The Plaintiffs and the Defendant entered into a written Lease Agreement, whereby all

     parties assumed certain duties, obligations, and rights.

  39. The Defendant breached that contract, and as a result, the Plaintiffs have suffered and

     continue to suffer harm.

                                         PRAYER FOR RELIEF

  Wherefore, your Plaintiffs pray that this Honorable Court:

     1. Enter judgment in their favor on all counts;

                                                 6
Case 1:20-cv-00472-JJM-PAS Document 1 Filed 11/05/20 Page 7 of 7 PageID #: 7




     2. Award monetary damages for financial losses, personal injuries, pain and suffering,

        emotional distress, mental anguish, punitive damages, and attorney’s fees; and

     3. Enter an injunction requiring the Defendant to comply with state and federal laws

        protecting the safety and dignity of disabled people.



                 Plaintiffs demand a trial by jury on all claims so triable.




     Respectfully submitted,
     Plaintiffs,
     By their Attorneys,

     /s/ John T. Martin
     John T. Martin (Motion for admission, pro hac vice, to be filed after case assignment)
     BBO # 676344
     KJC Law Firm, LLC.
     10 Tremont Street
     6th Floor
     Boston, MA 02108
     (617) 720-8447
     jmartin@kjclawfirm.com


     /s/ Kevin P. Braga
     Kevin Braga (local counsel)
     RI Bar # 8285
     The Law Office of Kevin P. Braga
     2095 Elmwood Avenue, Suite B
      Warwick, RI 02888
      kevin@kpbragalaw.com




                                             7
